Citation Nr: 1032603	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

Following the Veteran's April 2005 Travel Board hearing, the 
Board reopened his previously denied claim and remanded the 
reopened claim for additional development in a September 2005 
decision.  Following additional development, including a November 
2006 VA examination, the Board denied the Veteran's claim in a 
June 2007 decision.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), and, 
in May 2008, the Veteran, through his representative before the 
Court, and the VA General Counsel filed a joint motion to vacate 
the Board's decision.  This motion was granted in a May 2008 
Court order, and the Board remanded this case in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While the Board regrets another remand, it is apparent from new 
evidence and argument received since the issuance of the 
September 2009 Supplemental Statement of the Case that such 
action is necessary in this case.

First, the Board notes that the RO complied with the August 2008 
remand orders, insofar as a March 2009 VA examination report and 
an August 2009 addendum were added to the claims file.  In the 
March 2009 examination report, the examiner noted that there were 
no records provided from the Veteran's physicians, Dr. Kim and 
Dr. Lee.  There was no indication from the Veteran at that time 
that either doctor had provided treatment relevant to the case at 
hand.  In a June 2009 brief, however, the Veteran's 
representative listed the VA examiner's inability to review the 
private records from these two doctors as one of several alleged 
inadequacies in the examination report.  In making this argument, 
the representative has, in effect, asserted that the records from 
Dr. Kim and Dr. Lee are relevant to the case at hand and should 
be obtained prior to a Board decision in this case.

The claims file also now contains a statement dated in March 2010 
from Luis Carlos Ortega, M.D., who asserted that the Veteran's 
claimed schizophrenia was first manifested during an in-service 
hospitalization in 1970.  The only previous documentation from 
Dr. Ortega was a March 2005 report.  Dr. Ortega, however, stated 
that he had "been seeing" the Veteran since March 2005, and 
this raises the question of whether he has treatment records of 
the Veteran in his possession that might be relevant to the case 
at hand.  Accordingly, efforts should be made to obtain 
additional records from Dr. Ortega.

As a final matter, the Board notes that there is a considerable 
body of conflicting evidence of record as to the Veteran's 
current diagnosis, with the most recent VA examination reports 
indicating no current evidence of schizophrenia.  Dr. Ortega's 
opinion indicates otherwise, however, and there exist several 
other reports dated since the Veteran's May 2000 claim indicating 
that schizophrenia was present.  For this reason, a further VA 
examination is needed to reconcile the different opinions and 
diagnoses of record, and this examination should address the 
possibility of a prior diagnosis that had resolved.  See McClain 
v. Nicholson, 21 Vet. App 319 (2007) (the requirement that a 
current disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide signed release forms 
for Dr. Ortega, Dr. Kim, and Dr. Lee.  
These release forms should contain full 
address information, as well as information 
about dates of treatment.

2.  For all noted medical and mental health 
professionals for which the Veteran 
provides a signed release form, all records 
of treatment which are not currently 
associated with the Veteran's claims file 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed acquired 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  For each diagnosed disorder, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the Veteran's 
period of active service, including 
hospitalization for an anxiety reaction 
therein.  If the examiner does not find 
that there is a current diagnosis of 
schizophrenia, or that there is no current 
disorder that is of in-service onset, this 
opinion must be discussed in light of the 
contrary March 2010 opinion from Dr. 
Ortega.  Moreover, the examiner must also 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
had a service-related psychiatric 
disability that resolved after the date of 
his claim in May 2000.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

